Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-14-00827-CV

         PT INTERMEDIATE HOLDING, INC. and Personal Touch Holding Corp.,
                               Appellants

                                               v.

                                 LMS CONSULTING, LLC,
                                       Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-00450
                           Honorable Peter Sakai, Judge Presiding

        BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE PULLIAM

        In accordance with this court’s memorandum opinion of this date, the trial court’s orders
denying the special appearances of Appellants Personal Touch Holding Corp. and PT Intermediate
Holding, Inc., are AFFIRMED. It is ORDERED that Appellee LMS Consulting, LLC, recover its
costs of appeal from Appellants Personal Touch Holding Corp. and PT Intermediate Holding, Inc.

       SIGNED September 16, 2015.


                                                _____________________________
                                                Karen Angelini, Justice